On Petition fob Rehearing.
Comstock, J.
3. Counsel for appellee earnestly ask for a rehearing in this cause upon the ground that the cross-complaint does not show title, nor either possession of or the right to possession in the cross-complainant at the time of the commencement of the suit. . This is requisite in an orginal complaint for partition. Wintermute v. Reese (1882), 84 Ind. 308; Brown v. Brown *690(1893), 133 Ind. 476; Eve v. Louis (1883), 91 Ind. 457. But a cross-complaint states a separate and independent cause of action, and if it appears from its averment that the right exists at the time of the filing it is sufficient. A right must appear at the time the party seeks to enforce it. Anderson v. Wilson (1885), 100 Ind. 402; Meridith v. Lackey (1860), 16 Ind. 1; Fletcher v. Holmes (1865), 25 Ind. 458. The proposition for which appellee contends, that a complaint for partition must disclose the right or title of the parties interested in quality and quantity, is sound, but the pleading before us substantially meets these requirements. It alleges that the plaintiffs and the defendants are the owners as tenants in common of the real estate, particularly described; that George Shetterly is the owner of an undivided one-eighteenth part of the lands described, as the surviving husband of Clara Axt Shetterly, deceased, named in the will of Clara Axt, deceased; that Clara Shetterly is the owner of- an undivided two-eighteenths part of said real estate; that each of the plaintiffs named in said complaint herein filed, to wit, Henry C. Axt, Lucy Mansfield, Henrietta Wood, Catharine Davis and Earl Vandevere, is the owner of an undivided one-sixth part of said real estate. Hnder an averment of ownership proof may be made of either legal or equitable title; for it is the right that is put in issue, not the evidence of the right. The averment implies the right of possession; that the parties named are the owners as tenants' in common; and in effect alleges that they are the owners and in possession. Tenants in common hold by unity of possession. The rule which cpunsel for appellee invokes, that specific averments will control general averments in a pleading, will not be questioned. The general averment in the cross-complaint is ownership as tenants in common. The specific averments relate to the will of Christian Axt, deceased, which is made a part of the cross-complaint as an exhibit. As stated in the original opinion, it is not the foundation of the cross-*691complaint, and can not be looked to to determine the sufficiency of the pleading. The general averment therefore controls. The cross-complaint avers facts upon which evidence is admissible to determine the interests of the parties and upon which the cross-complainants are entitled to a hearing.
Petition for rehearing overruled.